DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, on page 15 of the remarks, the applicant argues that the Yoo reference failed to disclose or fairly suggest wherein the epineurium is incised and the flap passes through the incision of the epineurium creating two circular like electrodes around the anterior nerve bundle and posterior nerve bundle. This argument is found to be non-persuasive. Yoo teaches that the cuff is an IPC/IAC, and states in several embodiments throughout the description that the IPC/IAC can be within the epineurium. The art further teaches that the cuff can be used to wrap and separate nerve fascicles, which are covered and connected within the epineurium, therefore it would be obvious that for one to implant a position the cuff around the fascicles that he epineurium would be surgically cut or removed so that the cuff could be position within the epineurium and/or around the fascicles.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 1 and 10, the applicant’s claims states that the two biological targets are an “anterior nerve bundle and a posterior nerve bundle”, however it unclear whether this limitation is refereeing to a specific nerve or anatomical structure, or whether the anterior and posterior nerves are simply in reference to the position/ viewpoint of nerves when contacting claimed device. For the purpose of examination, the “anterior nerve bundle and a posterior nerve bundle” are interpreted to mean the position of nerves, and therefore any two nerves wherein one is either in an anterior or posterior orientation to the other would read on the claim.
All dependent claims inherit the same deficiencies   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al (U.S. PG Pub 20180036533 A1).
Regarding claim 1, Yoo taches An implantable electrode device comprising a flexible non-conductive flap ([0257]; [0290]; [0292]; [0435]; [0446]-[0447] teaches a nerve cuff made of a non-conductive and flexible flap; Fig 48 element 606; Fig 49 element 606), two electrodes integrated with the flap (Fig 42 elements 586 teaches two electrode contacts integrated into the flap; Fig 48 elements 608 teach multiple electrode contacts integrated with the flap; Fig 49 elements 608 teach a plurality of electrode contacts integrated into the flap; [0435]; [0447]-[0448]), and two wires embedded within the flap and connected to the two electrodes ([0236]; [0435] teaches conductive pathways such as wires connected to the electrodes and embedded into the flap; [0439]; [0441] teaches the walls of the cuffs enclose the pathways; [0442]; [0455]; Fig 42 elements 588 and 584 teach cables/wires connected to the electrode; Fig 50b and 50d), wherein the implantable electrode device is configured to wrap around two biological targets of an anterior nerve bundle and a posterior nerve bundle that are connected with an epineurium, so that one of the two electrodes can electrically and stably contact one of the two biological targets (Fig 10b; Fig 20a-b; Fig 48 illustrates the flap being wrapped around 2 biological target nerves such that the electrodes contact the 2 nerves; Fig 49; [0449] teaches the target can include a posterior and anterior nerve bundle; [0457]-[0458] teaches the electrodes are positioned at a posterior and anterior location); and wherein epineurium is incised, and wherein the flap passes through an incision of the epineurium, creating two circular like electrodes around the anterior nerve bundle and the posterior nerve bundle (Fig 48 teaches the flap being passed between the individual nerve or fascicles wherein the electrodes are wrapped and bent around the target creating a circular end or warp in the electrodes; Fig 49; [0120] teaches that the implant may be embedded within the epineurium; [0147]-[0148] teaches the ipc being inside the epineurium; [0447] teaches that the cup can be configured around three fascicles wherein the electrodes are in contact with one side of the nerves, and since the cuff is interwoven between fascicles, that means that the epineurium must be incised to reach the fascicles located under the epineurium membrane; [0201]; [0300]; [0449] teaches surgically 
Regarding claim 2, Yoo teaches claim 1, wherein the flap has a front side and a back side (fig 47 teaches the nerve cuff flap having a front side with 2 electrode contacts and a backside with a single electrode contact), wherein one of the electrodes has only one flat contacting surface that can electrically contact one of the two biological targets, the anterior nerve bundle or the posterior nerve bundle, and wherein the contacting surface is on the front side of the flap, or on the back side of the flap (Fig 48 illustrates that the one electrode on the backside has a single contact surface that only contacts the one nerve target, either the posterior or anterior nerve bundle).
Regarding claim 3, Yoo teaches claim 1, The implantable electrode device according to Claim 1, wherein the flap has a front side and a back side, wherein one of the two electrodes has only two flat contacting surfaces that can electrically contact one of the biological targets , and wherein one of the two contacting surfaces is on the front side of the flap, and another one is on the back side of the flap (Fig 47; Fig 48; [0292]; [0447]).
Regarding claim 4, Yoo teaches claim 1, wherein the flap comprises one or more suture holes for stitching the flap around the two biological targets ([0138] teaches the IPC/cuff having at least one suture hole for securing the implant; [0278]; [0298]; [0302] teaches the IPC having at least one suture hole; [0437]; [0447] teaches the nerve cuff having suture holes; [0455]).
Regarding claim 9, Yoo A medical device or a medical system comprising the implantable electrode device of Claim 1 (Fig 48; Fig 48; [abs] teaches the system is partially or fully implanted; [0120] teaches the nerve cuff being implanted within the epineurium; [0138]; [0445] teaches the system wherein the at least one stimulator is configured to be implanted; [0447]; [0449]).
Claim Rejections - 35 USC § 103
Claims 5-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (U.S. PG Pub 20180036533 A1) .
Regarding claim 5, Yoo teaches claim 1, wherein the electrodes comprise microelectrodes ([0008] teaches that the use of micro electrode arrays is well known in the art), and wherein the flap comprises two or more electrode blocks (Fig 47 teaches the nerve cuff having three different electrode contact blocks; [0447]), however, Yoo fails to explicitly teach each block comprises an array of microelectrodes. However, it would have been an obvious design choice to one of ordinary skill in the art before the effective filling date, to have modified the electrode surface contacts to be microelectrode arrays in order to penetrate the target tissue for more efficient and effective stimulation of the nerves or fascicles. 
Regarding claim 6, the modified invention of Yoo teaches claim 5, wherein the blocks are arranged linearly along an elongation direction of the flap (fig 47 illustrates that the electrode blocks are arranged in a linear orientation along an elongation direction of the cuff/flap).
Regarding claim 7, the modified invention of Yoo teaches claim 6, further comprising one, two or more suture holes located in the proximity of each block ([0138] teaches the IPC/cuff having at least one suture hole for securing the implant; [0278]; [0298]; [0302] teaches the IPC having at least one suture hole; [0437]; [0447] teaches the nerve cuff having suture holes; [0455]).
Regarding claim 8, the modified invention of Yoo teaches claim 7, wherein two or more suture holes are arranged linearly along an elongation direction of the flap to form a hole- segment, and each electrode block is flanked by one or two hole-segments (fig 25 teaches suture holes on either end of the cuff that are flanking the electrode contacts; Fig 30d elements 517; Fig 32 element 517 teaches the two suture holes positioned linearly on the side of the cuff therefore flanking the contacts positioned on the cuffs; [0290]; [0447]).
Regarding claim 10, Yoo teaches, and a diagnostic and/or therapeutic method comprising (i) providing a medical device/system according to claim 9; (ii incising an epineurium that connects an anterior nerve bundle and a posterior nerve bundle (Fig 47 teaches the cuff being interwoven and wrapped around separated nerves/fascicles; [0120] teaches that the implant may be embedded within the epineurium; [0147]-[0148] teaches the ipc being inside the epineurium; [0447] teaches that the cup can be configured around three fascicles wherein the electrodes are in contact with one side of the nerves, and since the cuff is interwoven between fascicles, that means that the epineurium must be incised to reach the fascicles located under the epineurium membrane; [0201]; [0300]; [0449] teaches surgically separating portions of the target nerve branches); (iii, so that one of the electrodes can electrically and stably contact one of the biological targets (Fig 48 illustrates the electrode contacts stably contacting the target nerves/fascicles; Fig 49; [0447]; [0448]; [0449]) (iv creating two circular like electrodes around the anterior nerve bundle and the posterior nerve bundle so that one of the electrodes can electrically and stably contact one of the anterior nerve bundle and the posterior nerve bundle (Fig 48 illustrates the electrode contacts stably contacting the target nerves/fascicles, wherein the flap is being passed between the individual nerve or fascicles such that the electrodes are wrapped and bent around the target creating a circular or warp in the electrodes around the nerve; Fig 49; [0447]; [0448]; [0449] teaches surgically separating portions of the target nerve branches). In the alternative, Yoo doesn’t explicitly state wherein the epineurium is incised and the nerve targets are a posterior and anterior nerve bundle, however, since Yoo clearly teaches that the cuff/IPC can be within or beneath the epineurium and used to sperate individual fascicles it would be obvious to one of ordinary skill in the art, before the effective filling date that the epineurium would be incised to expose the nerves/fascicles within so that the nerve cuff can be implanted within the epineurium and wrapped around the sperate anterior and posterior nerve bundles connected within the epineurium.
Regarding claim 11, the modified invention of Yoo teaches claim 10, wherein the anterior nerve bundle and the posterior nerve bundle include an anterior and posterior nerve bundle ([0173] teaches the target nerves are spinal nerves; [0421] teaches the targets of the stimulation can include spinal roots; [0442]; [0466]).
Regarding claim 12, the modified invention of Yoo teaches claim 11, wherein the flap comprises one or more suture holes for stitching the flap around the anterior nerve bundle and posterior nerve bundle (fig 25 teaches suture holes on either end of the cuff that are flanking the electrode contacts; Fig 30d elements 517; Fig 32 element 517 teaches the two suture holes positioned linearly on the side of the cuff therefore flanking the contacts positioned on the cuffs; [0290]; [0447] teaches suturing the nerve cuff for securing it to anchor points, therefore the cuff has suture holes).
Regarding claim 13, the modified invention of Yoo teaches claim 12, further comprising stitching the flap around the one or more nerves through the one or more suture holes ([0138] teaches being secured by suturing to a desired location; [0278] teaches the anchoring elements can facilitate alignment of the cuff/IPC in a desired orientation in the patient; [0298]; [0302]; [0437] teaches suturing the IPC in place; [0447] teaches suture holes to in order to secure the cuff to the appropriate anchor points). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (U.S. PG Pub 20180036533 A1) as applied to claim 7 above, and further in view of Rossing et al (U.S. PG Pub 20080004673 A1).
Regarding claim 8, Yoo teaches claim 7, however fails to teach wherein two or more suture holes are arranged linearly along an elongation direction of the flap to form a hole-segment, and each electrode block is flanked by one or two hole-segments.
Rossing teaches an invention in the same field of endeavor, wherein two or more suture holes are arranged linearly along an elongation direction of the flap to form a hole-segment, and each 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have modified Yoo to have two or more suture holes are arranged linearly along an elongation direction of the flap to form a hole-segment, and each electrode block is flanked by the suture hole segments, as taught by Rossing, in order to provide a more secure location for anchoring the nerve cuff to ensure proper pressure and improved contact between the targets and the electrodes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792